MADDOX, Justice.
Defendants appeal from a judgment entered on a jury verdict finding them guilty of reckless misrepresentation and awarding plaintiffs $15,000. Although in their brief defendants do not specifically state the grounds of their appeal, as best we can determine, they argue that the evidence presented below was insufficient to support the judgment.
Unfortunately, appellants/defendants have not preserved the alleged error for our review. At the close of the evidence, they moved for a directed verdict, which was denied. They, however, did not follow their directed verdict motion with a J.N. O.V. motion at the appropriate time. In fact, the record is devoid of any post-trial or post-judgment motions.
In Great Atlantic and Pacific Tea Co. v. Sealy, 374 So.2d 877 (Ala.1979), we unequivocally held, “For this Court to review a jury verdict on the ground there was insufficient evidence to support it, both a motion for directed verdict at the close of all the evidence and a post-trial motion for J.N.O.V. must be made.” 374 So.2d at 882. (Emphasis in the original.) See also, Black v. Black, 469 So.2d 1288 (Ala.1985).
Having nothing to review, we must, and do, affirm the judgment below.
AFFIRMED.
TORBERT, C.J., and JONES, SHORES and HOUSTON, JJ., concur.